                                           Case 1:20-cv-07565-RMI Document 11 Filed 11/16/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DARREL EDGIN,                                        Case No. 20-cv-07565-RMI
                                                         Petitioner,
                                   8
                                                                                              ORDER FOR RESPONDENT TO
                                                  v.                                          SHOW CAUSE
                                   9

                                  10     PATRICK COVELLO,                                     Re: Dkt. No. 7
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus pursuant

                                  14   to 28 U.S.C. § 2254. Petitioner was convicted in Santa Clara County, so venue is proper here. See

                                  15   28 U.S.C. § 2241(d). Petitioner has filed a motion to proceed in forma pauperis and has consented

                                  16   to the jurisdiction of a Magistrate Judge (dkts. 7, 8).

                                  17                                             BACKGROUND

                                  18          Petitioner was convicted of having sexual intercourse with a child ten years of age or

                                  19   younger, lewd or lascivious act on a child under 14 and of continuous sexual abuse of a child

                                  20   under 14. People v. Edgin, No. H043305, 2018 WL 3031767, at *1 (Cal. Ct. App. June 9, 2018).

                                  21   Petitioner was sentenced to 50 years to life in state prison. Id. The California Court of Appeal

                                  22   affirmed the judgment. Id. The California Supreme Court denied review. Pet. (dkt. 6) at 3.

                                  23   Petitioner’s state habeas petitions were denied. Id. at 3-4

                                  24                                               DISCUSSION

                                  25          Standard of Review

                                  26          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  27   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  28   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.
                                           Case 1:20-cv-07565-RMI Document 11 Filed 11/16/20 Page 2 of 3




                                   1   Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading

                                   2   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of

                                   3   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                   4   must “specify all the grounds for relief available to the petitioner ... [and must] state the facts

                                   5   supporting each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254.

                                   6   “‘[N]otice’ pleading is not sufficient, for the petition is expected to state facts that point to a ‘real

                                   7   possibility of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine,

                                   8   431 F.2d 688, 689 (1st Cir. 1970)).

                                   9           Legal Claims

                                  10           As grounds for federal habeas relief petitioner asserts that: (1) he received ineffective

                                  11   assistance of counsel; and (2) there was insufficient evidence to support the convictions. Liberally

                                  12   construed, these claims are sufficient to require a response.
Northern District of California
 United States District Court




                                  13                                                 CONCLUSION

                                  14           1. The motion to proceed in forma pauperis (dkt. 7) is GRANTED. The Clerk of Court

                                  15   shall serve, by electronic mail, a copy of this order and a Magistrate Judge Jurisdiction consent

                                  16   form on the Attorney General of the State of California at SFAWTParalegals@doj.ca.gov. The

                                  17   Clerk also shall serve a copy of this order on Petitioner by regular mail. Respondent can view the

                                  18   Petition on the electronic docket (dkt. 6).

                                  19           2. Respondent shall file with the court and serve on Petitioner, within fifty-six (56) days of

                                  20   the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules Governing

                                  21   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  22   Respondent shall file with the Answer and serve on Petitioner a copy of all portions of the state

                                  23   trial record that have been transcribed previously and that are relevant to a determination of the

                                  24   issues presented by the Petition.

                                  25           If Petitioner wishes to respond to the Answer, he shall do so by filing a Traverse with the

                                  26   court and serving it on Respondent within twenty-eight (28) days of his receipt of the Answer.

                                  27           3. Respondent may file a motion to dismiss on procedural grounds in lieu of an Answer, as

                                  28   set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254 Cases.
                                                                                           2
                                           Case 1:20-cv-07565-RMI Document 11 Filed 11/16/20 Page 3 of 3




                                   1   If Respondent files such a motion, it is due fifty-six (56) days from the date this order is entered.

                                   2   If a motion is filed, Petitioner shall file with the court and serve on Respondent an opposition or

                                   3   statement of non-opposition within twenty-eight (28) days of receipt of the motion, and

                                   4   Respondent shall file with the court and serve on Petitioner a reply within fourteen (14) days of

                                   5   receipt of any opposition.

                                   6          4. Petitioner is reminded that all communications with the court must be served on

                                   7   Respondent by mailing a true copy of the document to Respondent’s counsel. Petitioner must keep

                                   8   the court informed of any change of address and must comply with the court’s orders in a timely

                                   9   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  10   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                  11   1997) (Rule 41(b) applicable in habeas cases).

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: November 16, 2020

                                  14

                                  15
                                                                                                     ROBERT M. ILLMAN
                                  16                                                                 United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          3
